Citation Nr: 1735747	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for an unspecified anxiety disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing in April 2017 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected unspecified anxiety disorder warrants a rating higher than currently assigned.  He also argues that this disorder precludes substantially gainful employment.

The Veteran testified at an April 2017 video conference Board hearing that he is experiencing an overall increase in the severity of his anxiety and depression symptoms.  His last VA psychiatric examination, however, was completed in February 2016, and the Veteran expressed that the February 2016 VA psychiatric examination did not accurately reflect his reported symptoms.  

Moreover, the Veteran testified in April 2017 that he attended a substance abuse therapy program at the Salvation Army twice weekly from December 2016 to March 2017 for his service connected polysubstance abuse.  He also indicated that he received treatment for his disorder at the McCabe Center beginning in April 2017.  As records from these facilities are not of record further development is in order to ensure that all relevant treatment records have been acquired and associated with the file.

The Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, the Board acknowledges that the claimant has been assigned a 100 percent rating for coronary artery disease; however, pursuant to Bradley v. Peake, a 100 percent disability rating does not necessarily render the issue of entitlement to a total disability rating based on individual unemployability moot. Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Hence, further development is in order.    

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information and a signed and dated authorization to enable VA to obtain any relevant private substance abuse and mental health treatment records, including records from the Salvation Army and the McCabe Center since December 2016 and April 2017 respectively.  All records received should be associated with the claims file.  The Veteran is also welcome to directly submit private treatment records which reflect his current symptomatology.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his unspecified anxiety disorder.  All signs and symptoms of his psychiatric disability should be reported in detail.  The examiner must describe the functional impact of the Veteran's unspecified anxiety disorder on his occupational and social functioning.  The examiner must discuss the impact that the anxiety disorder has on the claimant's activities of daily living, including his ability to obtain and maintain employment, and its overall functional impact.

A complete rationale must be provided for all stated medical opinions.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, adjudicate the issues.  If any benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




